UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELENA STRUJAN,
Plaintiff,
-against-

NATIONWIDE AFFINITY INSURANCES
COMPANY OF AMERICA, ELIZABETH
MINER, ROBERT BROWN, THE CITY OF
NEW YORK POLICE DEPARTMENT
114TH PRECINCT, POLICE OFFICER
OTERO, APPLE QUEENS CENTER, JEFF
DOBSON, HAYDEN DOE, LAW OFFICE
OF IRINA P. VAIMAN, ESQ., IRINA P.
VAIMAN, CHRISTOPHER J. VOLPE,
CHRISTOPHER J. VOLPE, ESQ.,
HOLLANDER LEGAL GROUP, PC,
FOREST HILLS HEALTHCARE

PHYSICIAN, PC, EYAD M. BIJAZIN, ALL
OTHERS UNLISTED, BOTH KNOWN AND

UNKNOWN AT THIS TIME
Defendants.

 

19 MC 410 (PAC)

OPINION & ORDER

The Clerk of the Court is directed to convert this case to a civil case as an unassigned

case. Plaintiff is directed to either pay the $400.00 filing fee or submit an application to proceed

in forma pauperis. The Clerk of the Court is directed to refund the $47.00 miscellaneous fee to

the litigant and close this miscellaneous case. This case is referred to the Pro Se Litigation Unit

for review.

Dated: New York, New York
September 13, 2019

SO ORDERED
(hal ete

PAUL A, CROTTY
United States District Judge
